[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION ON MOTION FOR DEFICIENCY JUDGMENT
Pursuant to the court's memorandum of decision of June 3, 1993 and the plaintiff's submission of a detailed itemization of the claimed deficiency, the court calculates the deficiency judgment as follows and enters judgment accordingly. CT Page 6219-f
DEBT as of 11/30/92:                                      $541,598.24
    Principal  interest        $533,900.04 Attorneys' fees                5,623.20 Appraiser's fee                1,925.00 Title Search fee                 150.00
Statutory Interest from 11/30/92 to date of title vesting in the Plaintiff, 1/8/93, (34 days X $150.44):                                     5,114.96 ----------- $546,713.20
Less Market Value as determined by Court at deficiency hearing:                             ($412,500.00) ----------- $134,213.20
Statutory Interest from 1/8/93 to 6/21/93 (164 days X $37.28):                                      $  6,113.92 CT Page 6219-g
Amended Bill of Costs attached (incorporating objections of deft. dated 4/8/93):                        $    692.21
Costs and Fees of Court Appointed Rent Receiver:                                                 $ 67,280.03
Additional attorneys' fees                                $  2,580.00
Additional appraiser's fees                               $    850.00 ----------- TOTAL DEFICIENCY:                              $211,729.36
ARENA, J.